Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.fimb.uscourts.gov

In re: CASE NO.:  6:19-bk-4760-KSJ
CHAPTER 11

CONSOLIDATED LAND HOLDINGS,

LLC

Debtor.

 

CHAPTER 11 CASE MANAGEMENT SUMMARY

CONSOLIDATED LAND HOLDINGS, LLC (“Consolidated Land”) and twenty-one (21)
of its subsidiaries and affiliates! (the “Affiliated Debtors”) (Consolidated Land and the Affiliated
Debtors are hereinafter collectively referred to as the “Debtors”) by and through their undersigned
counsel, and pursuant to Administrative Order FLMB 2009-1, hereby file this Chapter 11 Case
Management Summary and state as follows:
I. Description of the Debtors’ Businesses

On July 22, 2019, Debtors filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the Middle District of Florida,
Orlando, Division. Debtors continue to operate their businesses and manage their properties as

debtors-in-possession under §§ 1107 and 1108 of the Bankruptcy Code and have requested for their

 

"Land Capital, LLC, Case No: 6:19-bk-4761; 100 Berlin Land, LLC, Case No: 6:19-bk-4762; 200 STL Land, LLC, Case
No: 6:19-bk-4763; 204 Fox Land, LLC, Case No: 6:19-bk-4765; 205 Wolf Land, LLC, Case No: 6:19-bk-4766; 5500
Midland Land, LLC, Case No: 6:19-bk-4768; Appleton Land, LLC, Case No: 6:19-bk-4769; High Point Land, LLC,
Case No: 6:19-bk-4770; INHRSA, LLC, Case No: 6:19-bk-4771; JNHRSA 200 STL, LLC, Case No: 6:19-bk-4772;
JNHRSA 205 Wolf, LLC, Case No: 6:19-bk-4773; JNHRSA Appleton, LLC, Case No: 6:19-bk-4774; JNHRSA Billings,
LLC, Case No: 6:19-bk-4775; JNHRSA Cheyenne, LLC, Case No: 6:19-bk-4776; JNHRSA City Center, LLC, Case No:
6:19-bk-4777; JNHRSA Cromwell, LLC, Case No: 6:19-bk-4778; JNHRSA Hartford, LLC, Case No: 6:19-bk-4779;
JNHRSA High Point, LLC, Case No: 6:19-bk-4780; JNHRSA St. Joe, LLC, Case No: 6:19-bk-478 1; JNHRSA II, LLC,
Case No: 6:19-bk-4782, and CC STL Holdings, LLC, Case No: 6:19-bk-4783.
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 2 of 12

bankruptcy cases to be jointly administered with the above-captioned bankruptcy case as the lead
case.

Debtors are Delaware limited liability companies which together form a commercial real
estate ownership group owned by the Gillespie Delaware Family Trust. Debtors were formed to
acquire, own and operate hotel properties in Missouri, Wisconsin, Connecticut, North Carolina, New
York, Montana and Wyoming. The Debtors’ principal place of business is located at 1275 W.
Granada Blvd., Suite 3B, Ormond Beach, Florida 33217-4000.

I. Debtors’ Corporate Structure

The Debtors corporate structure can be summarized as follows (an illustration of the Debtors’
corporate structure is attached hereto as Exhibit “A”):

(a) The Gillespie Delaware Family Trust is the sole member of Land Capital, LLC;
JNHRSA, LLC and JNHRSA II, LLC.

(b) Land Capital, LLC is the sole member of Consolidated Land Holdings, LLC, which
entity is the sole member of the following seven (7) debtors (the “Land Entities”): (i) 200 STL Land,
LLC; (ii) 100 Berlin Land, LLC; (iii) High Point Land, LLC; (iv) 204 Fox Land, LLC; (v) 5500
Midland Land, LLC; (vi) Appleton Land, LLC; and (vii) 205 Wolf Land, LLC. The Land Entities
hold fee simple title to certain parcels of land and the hotels constructed thereon. Pursuant to a series
of ground leases, the hotel properties owned by the Land Entities are leased to non-debtor hotel
management and operating companies.

(c) JNHRSA, LLC is the sole member of the following holding companies (the
“Holding Companies”): (i) JNHRSA 200 STL, LLC; (ii) JINHRSA 205 Wolf, LLC; (iii) INHRSA
Appleton, LLC; (iv) JNHRSA Billings, LLC; (v) JNHRSA Cheyenne, LLC; (vi) JNHRSA City

Center, LLC; (vii) JNHRSA Cromwell, LLC; (viii) INHRSA Hartford, LLC; (ix) JNHRSA High
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 3 of 12

Point, LLC; and (x) JNHRSA St. Joe, LLC. The Holding Companies own 100% of the membership
interests in seven (7) operating entities, six (6) of which lease the hotel properties from the Land
Entities pursuant to various ground leases.

(d) JNHRSA II, LLC is the sole member of Timonium Recovery Trust, LLC (a non-
debtor entity which owns the Radisson North Baltimore Hotel); and holds 50% of the membership
interests in Inner Circle Timonium, LLC (a non-debtor management company for the Radisson North
Baltimore Hotel).

(e) CC STL Holdings, LLC is wholly owned by JNHRSA City Center, LLC. CC STL
Holdings owns and operates a 288 room Red Lion branded hotel in St. Louis, Missouri.

III. Reasons for Bankruptcy Filing

Over the past two-years, Debtors have attempted to work with their largest secured lender,
DW Commercial Financing, LLC (“DWC”), to get DWC to fulfill its promises to fund promised
amounts for renovations in order to stay competitive in today’s market and to increase occupancy
levels at their respective hotels. DWC refused to provide Debtors with the promised financing to
complete renovations, and not surprisingly, with dated rooms in need of renovation, the demand for
rooms at the Debtors’ hotels has slowly declined and revenues have steadily dropped causing
financial distress for the Debtors.

With the financial situation for the Debtors deteriorating, JNHRSA, LLC, JNHRSA II, LLC
and certain of the Holding Companies attempted to stave off foreclosure by entering into forbearance
agreements with DWC on December 13, 2017, March 5, 2018, and February 28, 2019, and by
assigning their respective interests in ground leases and/or deeding the hotel properties located in
Albany, NY; Cheyenne, Wyoming; and Hartford Connecticut back to DWC in exchange for an offset

against the outstanding loan balance. Ultimately, as a consequence of declining revenues, Debtors
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 4 of 12

have defaulted on several loan obligations and their lenders have initiated the following actions to

enforce their respective rights:

° On or around June 26, 2019, Acres Loan Origination, LLC (“Acres”)
commenced an emergency action in the 22"! Judicial Circuit, City of St.
Louis, Missouri for the appointment of a receiver with respect to the hotel
owned and operated by CC STL Holdings, LLC. A receiver was eventually
put in place, and remains in place, to operate the hotel owned by CC STL

Holdings.

° On July 16, 2019, Debtors received notice that DWC had noticed a UCC sale for
September 12, 2019 for ownership of entities that operate eight (8) hotels.

° On July 18, 2019, the Land Entities received a notice of acceleration from Wells
Fargo Bank, N.A. and demand for rents.

As noted above, Debtors have sought to find a consensual and reasonable resolution with

DWC, but negotiations have proved unsuccessful. With no workable resolution in sight, Debtors

decided that it was in the best interests of the ownership group and its creditors to seek

reorganization under Chapter 11 and pursue a restructuring of their various debt obligations. Debtors

intend to use this brief breathing spell to negotiate a suitable exit plan for all patties.

IV. General Description of Debtor’s Assets and Approximate Value of Debtors’ Assets

Debtor Entity

 
    

200 STL Land, LLC

Property Interest

  

Hotel Property located at:

200 N. 4" Street
St. Louis, MO 63102

Fee Ownership

Property Stats

 

29-story tower located adjacent
to Gateway Arch Park
(a Crown Plaza Hotel)

Valuation: $22,000,000.00

 

100 Berlin Land, LLC

 

 

Hotel Property located at:

100 Berlin Road
Cromwell, CT 06416

Fee Ownership

 

215 room Radisson branded
hotel

Valuation: $6,700,000.00

 

 
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 5 of 12

 

High Point Land, LLC

Hotel Property located at:
135 S. Main Street
High Point, NC 27260

252 room Red Lion branded
hotel

Valuation: $10,000,000.00

 

204 Fox Land, LLC

Hotel Property located at:
204 Fox Farm
Cheyenne, WI 82007

Fee Ownership

245 room Radisson branded
hotel.

Valuation: $8,600,000.00

 

5500 Midland Land, LLC

Hotel Property located at:
5500 Midland Road
Billings, MT 59101

Fee Ownership

316 room Radisson branded
hotel/casino.

Valuation: $4,300,000.00

 

Appleton Land, LLC

Hotel Property located at:
333 W. College Street
Appleton, WI 54911

Fee Ownership

388 room Radisson branded
hotel.

Valuation: $28,000,000.00

 

205 Wolf Land, LLC

Hotel Property located at:
205 Wolf Road
Albany, NY 12205

Fee Ownership

312 key, full-service Radisson
branded hotel on major
thoroughfare outside Albany,
NY Airport entrance.

Valuation: $13,900,000.00

 

 

CC STL Holdings, LLC

 

Hotel Property located at:
400 S. 14 Street
St. Louis, MO 63103

Fee Ownership and operations.

 

288 room Red Lion branded
hotel

Valuation: $35,500,000.00

 

Vv. Amounts Owed to Various Classes of Creditors

(i) As of the Petition Date, the Debtors were indebted to secured creditors as follows:

 

Secured Lender

| KCP Seven Ground, LLC

| $10,400,000.00 — Borrower: Land Capital, LLC.

 
 
   

 

 
 

Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 6 of 12

 

c/o Kawa Capital Partners

Loan secured by a pledge of Land Capital, LLC’s membership |
interests in Consolidated Land Holdings, LLC.

 

Wells Fargo Bank, N.A.,

$62,465,000.00 — Borrowers: Land Entities

Loan secured by substantially all the assets of the Land Entities.

 

DW Commercial Finance, LLC

$91,780,000.00* — Borrowers (among other non-debtor
entities); JNHRSA, LLC; JNHRSA II,
LLC; JNHRSA 205 Wolf, LLC; JNHRSA
Cheyenne, LLC; JNHRSA Hartford,
LLC, and CC STL Holdings, LLC.

Loan secured by, among other things, a pledge of the equity
interests in the Borrowers and assignment of ground leases.

*Debtors dispute this balance.

 

Acres Capital, LLC

 

 

$15,000,000.00 — Borrower: CC STL Holdings, LLC

Loan secured by substantially all of CC STL Holdings, LLC’s
assets pursuant to a Deed of Trust, Assignment of Leases and
Rents, and Security Agreement and Fixture Filing.

 

(il) Obligations owed to priority creditors such as governmental creditors for taxes.

205 Wolf Land, LLC

2018-2019 Real Property Tax | $698,196.21

 

 

 

Appleton Land, LLC 2018 Personal Property Tax ; $32,987.38
2018 Real Property Tax Parcel 9600 |; $330,003.25
2018 Real Property Tax Parcel 9500 | $79,580.02

5500 Midland Land, LLC 2019 Personal Property Tax | $2,024.11

 

2018 Personal Property Tax | $1,878.91

2018 Real Property Tax | $92,370.86

 

 

 

 
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 7 of 12

 

| 204 Fox Land, LLC 2018 Real Property Taxes | $50,430.25

 

100 Berlin Land, LLC 2018 Real Property Taxes Parcel 001 | $199,297.92

2018 Real Property Taxes Parcel 002 | $32,256.14

 

High Point Land, LLC 2018 Personal Property Taxes | $16,956.25

2018 Real Property Taxes | $68,733.75

 

200 STL Holdings, LLC 2018 Personal Property Taxes | $45,528.94

2018 Real Property Taxes | $314,540.84

 

 

 

 

 

(iii) | Obligations to unsecured creditors.

As of the Petition Date, CC STL Holdings, LLC was indebted to non-disputed
unsecured creditors in the approximate amount of $2,150,000.00.
VI. List of Officers and their salaries and benefits as of the Petition Date.

Mr. Joseph G. Gillespie III is the manager for each of the Debtors. Mr. Gillespie does not
currently receive a salary from the Debtors and did not receive a salary from the Debtors within
the one-year prior to the Petition Date.

VI. Number of Employees and Gross Amounts of Wages Owed as of the Petition Date

As of the Petition Date, CC STL Holdings, LLC employed (49) W-2 employees (the
“Employees”). The Employees are paid bi-weekly for services performed during the prior two-week
period. Contemporaneously with the filing of this summary, Debtor is seeking to pay prepetition
compensation for the two-week period from July 5, 2019 to July 16, 2019, which is scheduled to be

paid on July 25, 2019. No single employee is believed to be owed more than the $12,850.00 limit set

 
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 8 of 12

forth in 11 U.S.C. § 507(a)(4)(A). Debtor owes employee wages and benefits in the amount of
$39,906.33 (gross figure) for the payroll period ending July 16, 2019.
VIII. Anticipated Emergency Relief to be Requested
Debtors anticipate filing the following First-Day Motions and requests for Emergency Relief:
a. Emergency Motion for Joint Administration of Cases
b. Emergency Motion for Authorization to Use Cash Collateral (Re: CC STL Holdings)
c. Emergency Motion for Authorization to Pay Prepetition Wages (Re: CC STL Holdings)
d. Emergency Motion for Authorization to Maintain Pre-Petition Bank Accounts
RESPECTFULLY SUBMITTED this 23rd day of July 2019.

/s/ Daniel A. Velasquez

R. Scott Shuker, Esq.

Florida Bar No. 0984469
rshuker@lseblaw.com

Daniel A. Velasquez, Esq.
Florida Bar No. 0098158
dvelasquez(@|seblaw.com
LATHAM, SHUKER, EDEN & BEAUDINE, LLP
111 N. Magnolia Ave., Suite 1400
Orlando, Florida 32801
Telephone: 407-481-5800
Facsimile: 407-481-5801
Attorneys for Debtors
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 9 of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.fimb.uscourts.gov

 

In re: CASE NO.: 6:19-bk-4760-KSJ
CHAPTER 11
CONSOLIDATED LAND HOLDINGS,
LLC
Debtor.
/
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true copy of the forgoing CHAPTER 11 CASE
MANAGEMENT SUMMARY has been furnished either electronically or by U.S. First Class Mail
or FedEx Overnight (where indicated), by email (if email address is known) and by fax (if known)
to: Debtors, c/o Joseph G. Gillespie III, 1275 W. Granada Blvd., Suite 3B, Ormond Beach, Florida
33217-4000; Wells Fargo Bank, N.A., Trustee of MLS #030298479, c/o Gary F. Eisenberg, Esq.,
1155 Avenue of the Americas, 22% Floor, New York, New York, 10036,
geisenberg@perkinscoie.com, (1-212-977-1632) (fax); Acres Loan Origination, LLC, c/o Keith D.
Price, Esq., 600 Washington Avenue -— 15" Floor, St. Louis, MO 63101,
kprice@sandberphoenix.com, nklumb@sandbergphoenix.com, (314) 241-7604 (fax); DW
Commercial Finance, LLC, 590 Madison Avenue, 13" Floor, New York, New York, 10022; Neil R.
Tucker, Esq., Kramer Levin Naftalis & Frankel, LLP, 1177 Avenue of the Americas, New York,
New York, 10036, ntucker@kramerlevin.com; KCP Seven Ground, LLC c/o KAWA Capital
Partners, Attn: Jeremy Traster, Esq., 21500 Biscayne Blvd., Suite 700, Aventura, Florida 33180,
jeremy@kawa.com, (305) 560-5290 (fax); Acres Capital Servicing, LLC, c/o Acres Capital, LLC,
Attn: Jaclyn A. Jesberger, General Counsel, 300 Jericho Quadrangle, Suite 160, Jericho, New York,
11753, jjesberger@acrescap.com; Hospitality Receiver, LLC, c/o John D. Bailey, 14800 Landmark
Blvd, Suite 800, Dallas, TX 75254, (214) 987-9301 (Fax)the parties entitled to receive CM/ECF
noticing; the secured creditors and the twenty largest unsecured creditors as shown on the matrix
attached to the original of this motion filed with the Court; and the U.S. Trustee’s Office, 400 W.
Washington St., Ste. 1120, Orlando, FL 32801, this 23rd day of July 2019,

/s/ Daniel A. Velasquez
Daniel A. Velasquez, Esq.
Case 6:19-bk-04760-KSJ Doc8 Filed 07/23/19 Page 10 of 12

Acres Capital,, LLC
865 Merrick Ave, Ste 200S
Westbury, NY 11590

Delaware Dept of Revenue
Attn: Director

540 S DuPont Hwy Ste 2
Dover, DE 19901

Internal Revenue Service
Centralized Insolvency Ops
PO Box 7346

Philadelphia, PA 19101-7346

Wells Fargo, Trustee of

MLS #030298479

c/o Gary Eisenberg, Esq

1155 Ave of the Amer, 22d FI
New York, NY 10036-2711

Acres Loan Origination, LLC
c/o Keith D. Price, Esq..

600 Washington Avenue — 15" F]

St. Louis, MO 63101

DW Commercial Finance, LLC
Attn: General Counsel

590 Madison Ave., 13th Floor
New York, NY 10022

KCP Seven Ground, LLC

c/o Kawa Capital Partners
Attn: Jeremy Traster, Esq
21500 Biscayne Blvd, Ste 700
Aventura, FL 33180

DW Commercial Finance, LLC
590 Madison Avenue, 13" Fl
New York, New York, 10022

Acres Capital Servicing, LLC

c/o Acres Capital, LLC

Attn: Jaclyn A. Jesberger, General Counsel
300 Jericho Quadrangle, Suite 160
Jericho, NY 11753

Florida Dept of Revenue
Attn: Executive Director
5050 W Tennessee St
Tallahassee, FL 32399-0140

Volusia Cty Tax Collector
123 W Indiana Avenue #103
DeLand, FL 32720

Neil R. Tucker, Esq.

Kramer Levin Naftalis & Frankel, LLP
1177 Avenue of the Americas

New York, New York, 10036
Case 6:19-bk-04760-KSJ Docs Filed 07/23/19 Page 11 of 12

Label Matrix for local noticing
113-6

Case 6:19-bk-04760-KSu

Middle District of Florida
Orlando

Tue Jul 23 09:13:47 ED? 2019

Florida Department of Revenue
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32314-6668

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Volusia County Tax Collector
123 West Indiana Avenue
Room 103

Deland FL 32720-4615

United States Trustee - ORL +
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100

Orlando, FL 32801-2210

Consolidated Land Holdings, LLC
1275 W Granada Blvd, Ste 3B
Ormond Beach, FL 32174-8105

Florida Dept of Revenue
Attn: Executive Director
5050 W Tennessee St
Tallahassee, FL 32399-0140

KCP Seven Ground, LLC

c/o Kawa Capital Partners
Attn: Jeremy Traster, Esq
21500 Biscayne Blvd, Ste 700
Aventura, FL 33180-1256

Volusia Cty Tax Collector
123 W Indiana Avenue #103
DeLand, FL 32720-4615

Note: Entries with a ‘+’ at the end of the
name have an email address on file in CMECF

Delaware Dept of Revenue
Attn: Director

540 § DuPont Hwy Ste 2
Dover, DE 19901-4523

Internal Revenue Service
Centralized Insolvency Ops
PO Box 7346

Philadelphia, PA 19101-7346

Land Capital, LLC
1275 W Granada Blvd., Ste 3B
Ormond Beach, FL 32174-8105

R Scott Shuker +

Latham Shuker Eden & Beaudine LLP
Post Office Box 3353

Orlando, FL 32802-3353

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Karen $. Jennemann
Orlando

End of Label Matrix

Mailable recipients 13
Bypassed recipients 1
Total 14
Label Matrix for local noticing

113A-6

Case 6:19-bk-04783-KsJ
Middle District of Florida
Orlando

Tue Jul 23 09:11:10 EDT 2019

Acres Capital,, LLC
865 Merrick Ave, Ste 2006
Westbury, NY 11590-6905

Booking.com B.V.
5295 Paysphere Circle
Cheago, IL 60674-5295

Crown Linen Service
322 E Industrial Drive
Columbia, IL 62236-1671

HD Supply Facilities Mx, Ltd
PO Box 509058
San Diego, CA 92150-9058

Jenkins & Kling, PC

150 N Meramec Avenue
Suite 400

ST Louis, MO 63105-3753

Red Lion Hotels Holdings Inc
Attn: Accounts Receivable
201 W North River Drive
Suite 100

Spokane, WA 99201-2262

US Foods, Inc.
PO Box 504854
TLEGG Inspection Fee PD MO
Saint Louis, MO 63150-4654

End of Label Matrix

Mailable recipients 23
Bypassed recipients 0
Total 23

Case 6:19-bk-04760-KSJ Doc8_ Filed 07/23/19

CC STL Holdings, LLC
1275 W Granada Blvd, Ste 3B
Ormond Beach, FL 32174-8105

Ambassador Valet Parking Co
505 N 7th Street

Suite 2405

St Louis, MO 63101-1613

Breckenridge 1400 Condo Assoc
1400 Breckenridge

C/O Smith Management

1630 Des Peres Road Suite210
ST Louis, MO 63131-1800

Explore St. Louis

701 Convention Plaza
Suite 300 Partnership Dev
ST Louis, MO 63101-1275

Heart of House Hospitality
PO Box 823424
Philadelphia, PA 19182-1440

Mavis T. Thompson, Esq
1200 Market Street

Room 102

Saint Louis, MO 63103-2804

Securitas Security Services USA, Inc.
12672 Collections Center
Chicago, IL 60693-0001

R Scott Shuker +

Latham Shuker Eden & Beaudine LLP
Post Office Box 3353

Orlando, FL 32802-3353

Page 12 of 12

ATET 5001
PO Box 50021
Carol Stream, IL 60197-5001

Ameren Missouri
PO Box 88068
Chicago, IL 60680-1068

Capitol Sports
1915 Gladden Road
Plainfield, IN 46168-3257

Gregory F X Daly
Collector of Revenue
PO Box 66787

ST Louis, MO 63166-6787

Inner Circle Management
1275 W Granada Blvd

Suite 3B

Ormond Beach, FL 32174-8105

Murphy Company
PO Box 790379
Saint Louis, MO 63179-0379

Sonifi Soulutions Inc.
PO Box 505225
Saint Louis, MO 63150-5225

Note: Entries with a ‘+’ at the end of the
name have an email address on file in CMECT
